DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The electronic terminal disclaimer filed on 02/22/2022 is acknowledged and approved, and overcomes the nonstatutory double patenting rejection of the claimed invention.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 30-47 are allowed.
 	The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.
 	Regarding independent claims 30 and 40, the closest prior art (Rothschild, Cannon, Nelson, Watson, Grimes, Hirschberg (US 2003/0128820), Greco, Williams, Doulton, and Hirschberg (US 2002/0188453) does not teach or suggest the claimed invention having “wherein the mobile device, via the stored executable instructions, comprises a capability to display a voicemail inbox of the integrated voicemail system, the voicemail inbox to comprise a visual voicemail inbox to provide the visual voicemail access capability and to include a capability to display more than one voicemail message in a list format in which at least two respective voicemail messages of the more than one voicemail messages are displayed in a .

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN D HUYNH whose telephone number is (571)270-1937. The examiner can normally be reached 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/VAN D HUYNH/Primary Examiner, Art Unit 2665